NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0109-19T1

J.N.,

          Plaintiff-Appellant,

v.

WEST WINDSOR PLAINSBORO
REGIONAL SCHOOL DISTRICT,
and WEST WINDSOR TOWNSHIP,

          Defendants-Respondents.


                   Argued telephonically July 15, 2020 –
                   Decided July 31, 2020

                   Before Judges Hoffman and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-1828-17.

                   Michael H. Nieschmidt argued the cause for appellant.

                   Jeffrey L. Shanaberger argued the cause for respondent
                   West Windsor Plainsboro Regional School District
                   (Hill Wallack LLP, attorneys; Jeffrey L. Shanaberger,
                   on the brief).
            Casey P. Acker argued the cause for respondent West
            Windsor Township (Lenox Law Firm, attorneys; Casey
            P. Acker, on the brief).

PER CURIAM

      Plaintiff appeals from the July 26, 2019 orders granting defendants'

motions for summary judgment and denying his cross-motion for summary

judgment. We affirm.

      While a junior at West Windsor Plainsboro High School South (school),

plaintiff was a passenger in a car that was pulled over by the West Windsor

Township police on a Saturday afternoon in February 2014. After the officer

found drug paraphernalia in plaintiff's book bag, plaintiff was charged in a

juvenile delinquency complaint with possession of drug paraphernalia, in

violation of N.J.S.A. 2C:36-2.

      Pursuant to N.J.A.C. 6A:16-6.2(b), the West Windsor Plainsboro

Regional School District (District) and the West Windsor Township Police

Department were parties to a memorandum of agreement (MOA) which

contained a standing request by the District for relevant information concerning

its students. The purpose of the MOA is "to ensure cooperation between law

enforcement and education officials and ultimately to protect the educational

environment."


                                                                        A-0109-19T1
                                       2
      Therefore, on the Monday following the imposition of plaintiff's charge,

the police contacted the District, specifically the school's principal, and

disclosed the facts concerning the motor vehicle stop. Because plaintiff was a

student-athlete, the principal informed the baseball coach about the traffic stop

and subsequent charge. 1 After plaintiff complied with a court order requiring

him to submit to a drug test and perform eight hours of community service, the

juvenile delinquency complaint was dismissed in August 2014.

      Several years later, plaintiff filed a complaint against defendants alleging

a violation of his civil rights under the New Jersey Civil Rights Act, N.J.S.A.

10:6-1 to -2, because of the improper dissemination of his juvenile records.

After defendants moved for summary judgment, plaintiff filed a cross-motion

for summary judgment.

      In a well-reasoned oral decision issued July 26, 2019, the trial court

concluded that defendants had not violated plaintiff's civil rights. The judge

noted that under N.J.S.A. 2A:4A-60(c)(3), law enforcement was permitted to

release information regarding charges incurred by a juvenile to the principal of

the school attended by the juvenile. In addition, the MOA stated: "The West


1
   All student-athletes were required to sign a contract agreeing to abide by a
thirty-day suspension from competition if they were found possessing or using
alcohol, tobacco or controlled substances.
                                                                          A-0109-19T1
                                        3
Windsor Police Department agrees automatically to disclose to the principal this

information regarding any juvenile delinquency charge filed . . . against any

student enrolled in the school." Therefore, the court concluded plaintiff had no

expectation of confidentiality.    The judge granted defendants' motions for

summary judgment and denied plaintiff's cross-motion.

      On appeal, plaintiff argues the trial court: (1) improperly held the MOA

superseded the controlling New Jersey statutes; (2) erred when it found

defendants did not illegally disclose plaintiff's           confidential      juvenile

information; (3) mistakenly found defendants' disclosure did not violate

plaintiff's civil rights; and (4) incorrectly held defendants' disclosure did not

violate plaintiff's constitutional right to equal protection under the law.

      In our de novo review of an order granting summary judgment, we apply

the same standard as the trial court. Green v. Monmouth Univ., 237 N.J. 516,

529 (2019) (citations omitted). Summary judgment must be granted "if the

pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law." R. 4:46-2(c).




                                                                              A-0109-19T1
                                         4
      A juvenile is protected from the disclosure of his or her records under

N.J.S.A. 2A:4A-60. However, when a juvenile is charged with an offense,

N.J.S.A. 2A:4A-60(c)(3) carves out an exception for disclosure of the

information to "the principal of the school where the juvenile is enrolled . . . ."

The provision states:

            (c) At the time of charge, adjudication or disposition,
            information as to the identity of a juvenile charged with
            an offense, the offense charged, the adjudication and
            disposition shall, upon request, be disclosed to: . . . (3)
            On a confidential basis, the principal of the school
            where the juvenile is enrolled for use by the principal
            and such members of the staff and faculty of the school
            as the principal deems appropriate for maintaining
            order, safety or discipline in the school or to planning
            programs relevant to the juvenile's educational and
            social development, provided that no record of such
            information shall be maintained except as authorized by
            regulation of the Department of Education . . . .

            [N.J.S.A. 2A:4A-60(c)(3).]

      In addition, N.J.S.A. 2A:4A-60(e) gives law enforcement discretionary

authority to disclose juvenile information to schools, stating:

            Nothing in this section prohibits a law enforcement or
            prosecuting agency from providing the principal of a
            school with information identifying one or more
            juveniles who are under investigation or have been
            taken into custody for commission of any act that would
            constitute an offense if committed by an adult when the
            law enforcement or prosecuting agency determines that
            the information may be useful to the principal in

                                                                           A-0109-19T1
                                        5
            maintaining order, safety or discipline in the school or
            in planning programs relevant to the juvenile's
            educational and social development. Information
            provided to the principal pursuant to this subsection
            shall be treated as confidential but may be made
            available to such members of the staff and faculty of
            the school as the principal deems appropriate for
            maintaining order, safety or discipline in the school or
            for planning programs relevant to the juvenile's
            educational and social development. No information
            provided pursuant to this section shall be maintained.

            [N.J.S.A. 2A:4A-60(e).]

      Moreover, under N.J.A.C. 6A:16-6.1(a), "boards of education shall adopt

and implement policies and procedures to ensure cooperation between school

staff and law enforcement authorities . . . ." Under N.J.A.C. 6A:16-6.2(b)(13),

"[s]chool district policies and procedures shall include . . . [a] memorandum of

agreement with appropriate law enforcement authorities."

      Section 5.2 of the District's MOA governs the disclosure of information

when a juvenile is charged with an offense:

            When a juvenile has been charged with an act of
            delinquency that if committed by an adult would
            constitute a crime or offense, it is requested and agreed
            pursuant to . . . N.J.S.A. 2A:4A-60(c)(1) and (3) that
            the West Windsor Police Department or County
            Prosecutor’s Office shall promptly provide information
            as to the identity of the juvenile, the offense charged,
            the adjudication and the disposition to (1) the principal
            of any school that is the victim of the offense; (2) the
            principal of any school that employs the victim of the

                                                                        A-0109-19T1
                                       6
            offense; and (3) the principal of any school where the
            juvenile is enrolled.

      Section 5.3 of the MOA authorizes police to provide information

regarding juveniles under certain circumstances:

            Pursuant to the authority of N.J.S.A. 2A:4A-60(e), the
            West Windsor Police Department and/or the County
            Prosecutor's Office agree(s) to notify verbally the
            principal of the school at which the juvenile is enrolled
            where the juvenile is under investigation or has been
            taken into custody but has not been formally charged
            with the commission of any act that would constitute an
            offense if committed by an adult, provided that the
            West Windsor Police Department or the County
            Prosecutor's Office determines that the information
            may be useful in maintaining order, safety or discipline
            in the school or in planning programs relevant to the
            juvenile's educational and social development, and
            further provided that the sharing of information will not
            interfere with or jeopardize an ongoing investigation or
            prosecution of any person.

      Plaintiff asserts the trial court erred in relying on N.J.S.A. 2A:4A-60(e)

as support for the disclosure by police to the school of his juvenile charge.

Plaintiff contends that prior to disclosure, the statute requires police to analyze

whether a charge against a juvenile "may be useful to the principal . . . ."

      In making this argument, plaintiff disregards the exception to disclosure

articulated under N.J.S.A. 2A:4A-60(c)(3) and the District's MOA which

specifically authorized and required police to provide information regarding any


                                                                           A-0109-19T1
                                        7
charged juvenile to the principal of the juvenile's school. Therefore, the actions

of police here complied with N.J.S.A. 2A:4A-60(c)(3) and was in response to

the District's standing request established under Section 5.2 of the MOA.

      We are satisfied the trial court did not err in finding defendants did not

violate plaintiff's civil rights. As stated, the specific statutes granted authority

for the actions taken here by law enforcement and school officials.

      On appeal, for the first time, plaintiff asserts defendants' actions violated

his right to equal protection under the law and New Jersey Constitution , Article

I, Paragraph 1. This claim was not presented in plaintiff's complaint nor argued

in the trial briefs. Plaintiff only fleetingly raised this argument during the oral

argument before the trial court. We therefore decline to address the contention

as it has not been properly presented to this court. See Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973) (citation omitted).

      Affirmed.




                                                                            A-0109-19T1
                                         8